F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                       January 19, 2006
                               TENTH CIRCUIT                          Elisabeth A. Shumaker
                                                                         Clerk of Court

 UNITED STATES OF AMERICA,

             Plaintiff-Appellee,                        No. 05-5069
       v.                                           (N.D. Oklahoma)
 STEVEN LYNN MANN,                            (D.C. Nos. 04-CV-426-C and
                                                     01-CR-18-C)
             Defendant-Appellant.




                                     ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      Steven Lynn Mann, a federal prisoner proceeding pro se, seeks a certificate

of appealability (“COA”) in order to appeal from the district court’s order

denying relief in his motion filed under 28 U.S.C. § 2255. Mr. Mann also seeks

to proceed in forma pauperis. We deny his request for a COA, grant his request

to proceed in forma pauperis, and dismiss his appeal.

                               I.   BACKGROUND

      In 2001, a jury found Mr. Mann guilty of four counts of an eight-count

indictment: Count I: conspiracy to manufacture methamphetamine, in violation of

21 U.S.C. § 846; Count IV: maintaining a place to manufacture, distribute, and
use methamphetamine in violation of § 856; Count V: possession of equipment,

chemicals and material to manufacture methamphetamine in violation of §

843(a)(6); and Count VII: manufacture of methamphetamine in violation of §

841(a)(1).

      The district court sentenced Mr. Mann to life imprisonment as to Counts I

and VII, 240 months as to Count IV, and 48 months as to Count V, concurrently.

The district court also imposed a $20,000 fine, and recommended that Mr. Mann

be placed in 500 hours of a drug treatment program. We affirmed his sentence on

direct appeal. See United States v. Mann, 53 F. App’x. 528 (10th Cir. 2002)

(unpublished), and the United States Supreme Court denied his application for a

writ of certiorari. Mr. Mann timely filed his § 2255 motion in the district court.

                                  II. DISCUSSION

      To be entitled to a COA, Mr. Mann must make a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with

the district court’s resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). He can make this

showing by establishing that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or


                                           2
that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 474 (2000) (quotation omitted).

While Mr. Mann is not required to prove the merits of his case in applying for a

COA, he must nevertheless demonstrate “something more than the absence of

frivolity or the existence of mere good faith on his . . . part.” Miller-El, 537 U.S.

at 338 (internal quotation marks omitted). We will grant relief if we determine

that “the judgment was rendered without jurisdiction, or that the sentence

imposed was not authorized by law or otherwise open to collateral attack, or that

there has been such a denial or infringement of the constitutional rights of the

prisoner as to render the judgment vulnerable to collateral attack.” 28 U.S.C. §

2255.

        To establish a claim for ineffective assistance, Mr. Mann must show both

that 1) counsel’s performance was deficient and 2) the deficient performance

prejudiced his defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984).

Counsel’s performance will be deficient if it is objectively unreasonable. See id.

at 687-88. Counsel’s deficient performance will be prejudicial if “there is a

reasonable likelihood that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694.

        In his § 2255 motion, Mr. Mann raises 17 claims of ineffective assistance


                                          3
of counsel. Mr. Mann also filed a 69-page memorandum encapsulating a quick

list of 56 claims of ineffective assistance of counsel. Of the 17 claims of

ineffective assistance of counsel, claims 1 through 11, and 14, primarily relate to

his attorney’s handling of a suppression hearing before the district court. The

remaining claims allege counsel was ineffective for failing to raise (1) a challenge

to the legality of § 811 as a violation of the nondelegation doctrine, (2) the

precedential value of United States v. Singleton, 165 F.3d 1297 (10th Cir. 2002)

(en banc), (3) a commerce clause challenge regarding the criminalizing of various

drug offenses, (4) a Blakely claim; and (5) an objection to the jury instructions

regarding the elements of the underlying crime. Mann raises the same challenges

before us.

      The district court carefully summarized each of Mr. Mann’s allegations,

and, after considering them individually and in the aggregate, concluded Mr.

Mann was not entitled to relief. We have reviewed the district court’s order, the

brief, and the entire record on appeal, and we agree with the district court’s

conclusions.

                               III.   CONCLUSION

      According, for substantially the same reasons set forth in the district

court’s order, we DENY a COA, GRANT Mr. Mann’s motion to proceed in

forma pauperis, and DISMISS his appeal.


                                           4
    Entered for the Court,


    Robert H. Henry
    Circuit Judge




5